Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made that this application is a Continuation of PCT/CN2019/082437 filed on 04/12/2019 which claims foreign priority to Chinese application CHINA CN201810437905.9 filed on 05/09/2018. The International Bureau has (IB) certified that a copy of the foreign priority application CN 201810437905.9 is available to USPTO.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claims 1, 6 and 10, claim 1 and 10 recites “receiving, by a server, a value packet transmitting instruction” and claim 6 recites “transmitting, by the first mobile terminal, a value packet transmitting instruction in a case that the key word is successfully matched” without particularly pointing out reciting “sending party” in the claims 1 and 10 and “receiving party” in the claim 6. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In the instant case, Claims 1-20 are directed to system and method for transmitting value packet transfer information to a second mobile terminal in response to receiving a value packet transmitting instruction after a key word extracted from chat information matched with a key word library by a first mobile terminal. The claims 1-20 are analyzed to see if claims are statutory category of invention, recites judicial exception and the claims are further analyzed to see if the claims are integrated into practical application if the judicial exception is recited and the claims provides an inventive as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update: Subject Matter Eligibility as set forth below:
Analysis:
Step 1: Statutory Category? This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 106.03.

Claims 1 and 6 are directed to a process; i.e., a series of a computer-implemented method steps or acts, for information processing. A process is one of the statutory categories of invention (Step 1: YES).
Claim 10 is directed to a system comprising at least a memory and a server, for information processing. The claimed system is therefore directed to a statutory category, i.e., a machine (a combination of device) (Step 1: YES).  

Step 2A - Prong 1: Judicial Exception Recited? This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. There are no nature- based product limitations in this claim, and thus the markedly different characteristics analysis is not performed. However, the claim still must be reviewed to determine if it recites any other type of judicial exception.

Claims 1, 6 and 10 are then analyzed to determine whether it is directed to a judicial exception. Claims 1, 6 and 10 are similar except claim 6 does not include transmitting value packet transfer information to second mobile terminal by a server. The claim recite extracting a key word from chat information, and matching the key word with a key word library.”
The limitations of extracting a key word from chat information, and matching the key word with a key word library, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “electronic computing device,” nothing in the claim element precludes the step from practically being performed in the mind and thus fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. For example, but for the “by a server” language, “extracting” in the context of this claim encompasses the user manually extract keyword from chat …….” The recitation of a server in this claim does not negate the mental nature of these limitations because the claim here merely uses the processor/server as a tool to perform the otherwise mental processes. See October Update at Section I(C)(ii). Thus, the above limitations of recite YES).

Step 2A - Prong 2: Integrated into a Practical Application? This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55.
Besides the abstract idea as described in Prong 1, the claim recites the additional elements of the computing device performing “transmitting, by the first mobile terminal, a value packet transmitting instruction in a case that the key word is successfully matched; receiving, by a server, a value packet transmitting instruction and transmitting, by the server, value packet transfer information to a second mobile terminal.” The server in the step is recited at a high level of generality, i.e., as a generic processor performing a generic computer function. The processor/server is recited without further details that represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer
An evaluation of whether above limitation are insignificant extra-solution activity is then performed. Note that because the Step 2A Prong 2 analysis excludes consideration of whether a limitation is well-understood, routine, conventional activity (2019 PEG Section III(A)(2), 84 Fed. Reg. at 55), this evaluation does not take into account whether or not limitation (a) is well-known. See October 2019 Update at Section III.D. When so evaluated, this additional element represents mere sending information or instruction after use of the recited judicial exception of matching keyword extracted from chat with a keyword library. The limitation i.e., it is the tool that is used in steps described in Prong 1. But the computing device/server is recited so generically without any details that it represents no more than mere instructions to apply the judicial exceptions on a computer. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a controller. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the computer does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception (Step 2A: NO).

Step 2B: Claim provides an Inventive concept? This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. 

As explained with respect to Step 2A Prong 2, there are two additional elements. 
The first is the server, which is configured to perform all the limitations recited. As explained previously, the server is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. The second additional element is limitation of transmitting, by the first mobile terminal, a value packet transmitting instruction in a case that the key word is successfully matched; receiving, by a server, a value packet transmitting instruction and transmitting, by the server, value packet transfer information to a second mobile terminal, which as explained previously is extra-solution See MPEP 2106.05(g). Here, the recitation of a server being configured to transmitting a value packet transmitting instruction or value packet transfer information to any party including server that is recited at a high level of generality, and, as disclosed in the specification, is also well-known. This limitation therefore remains insignificant extra-solution activity even upon reconsideration. Thus, limitation (a) does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept (Step 2B: NO). The claim is not eligible.
 Further, Applicant specifically described invention is to implement for transmitting value packet transfer information to a second mobile terminal in response to receiving a value packet transmitting instruction after a key word extracted from chat information matched with a key word library by a first mobile terminal (see Fig. 2: paragraph [0038-0044]). The claimed additional elements of transmitting information using examples of existing computer networking equipment, hardware, and software that are used to construct the claimed invention without apparent modification ((see Fig. 1 and 2: paragraph 0035-0036]). Therefore, the additional element only recite generic components and steps are well-understood routine and conventional.  Claims as recited do not provide any particular asserted inventive technology for performing those functions and therefore the claims are held patent ineligible (see Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims is not patent eligible. (NO).

Dependent Claims:
Examiner further reviewed the dependent claims 2-6, 7-9 and 11-20 that could be added to the independent claims to make patent eligible. The dependent claims as recited pertains to additional steps which further describes steps of transmitting information, determining quantity of value packets, a value amount of value packets,  transferring a value amount and a displayed content, which appear to be a mental process using a generic computer component that been found to be an abstract idea as described above. Similarly, the claim limitations of displaying, transmitting, generating and dependent claims 7-9 appear to be a mental process using a generic computer component.  
The steps of obtaining and displaying value packet from value packet transfer information according to transmitting time appears to be mathematical formula/relationship or concept which has described as abstract idea by the court. The claims as presented is a formula in isolation and it is not analogous to claims found in eligible Diamond v. Diehr which imposed meaningful limits that apply the formula to improve an existing technological process of transforming raw and uncured rubber to cured molded rubber. The computer in the Diehr precisely determines when to open the press and eject the cured rubber perfectly curing the rubber by repeatedly calculating the rubber cure time from this temperature measurement and comparing the computed cure time to the actual elapsed time. The steps of continuously measuring temperature and repeatedly recalculating the rubber cure time and comparing it to the elapsed time were new steps that were found to be worthy of patent protection in the Diehr, which is not comparable to dependent claims in instant application. These dependent claims do not provide additional elements significantly more than the purported abstract idea that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The dependent claims as recited would not make the claims 1-20 are not patent eligible (NO). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shiwen, Chinese Patent Publication No. CN 108335089 A (reference N in attached PTO-892) in view of Misir et al., U.S. Pub No. 2014/0074951 (reference A in attached PTO-892) in view of Sohu, 2017 (reference A4 in IDS dated 08/05/2020 submitted by the applicant).
As per claim 1, Shiwen teaches n information processing method, comprising:
receiving, by a server, a value packet transmitting instruction (see abstract, where amount of money in red packet rain to be sent to end account of second terminal is transmitted to red packet pond or server or distributing or dispensing apparatus, according to red packet setting information), 
th paragraph page 3; where red packet is transmitted to plurality of receiving terminal), 
wherein the value packet transmitting instruction is transmitted after identification of a key word preset from chat information by a first mobile terminal being matched with a key word library (see 7th -10th paragraph, page 8; where red packet is transmitted/granted based on extracted keyword in the chat widow input).
Misir et al. and Sohu teach wherein the value packet transmitting instruction is transmitted after a key word extracted from chat information by a first mobile terminal being matched with a key word library (Misir et al.: Fig. 4 Step 404 -> Step 410: paragraph [0035-0038; 0042-0044]; Sohu: page 1: typing in “Finance Rolling,”  “Happy Year of the Rooster,” “Fortune of the Sky,”  and “Send Year-end Bonus” trigger specific rain expression such as “Finance Billing” trigger rain of gold coin, and “Year of the Rooster“ triggers or pop up “super cute chicken).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow wherein the value packet transmitting instruction is transmitted after a key word extracted from chat information by a first mobile terminal being matched with a key word library to Shiwen because Misir et al. teach including above features would enable to extract keyword from the chat and perform a particular function associated with the keyword (see paragraph [0036-0037]).
As per claim 2, Shiwen teaches claim 1 as described above. Shiwen further teaches the method, wherein before the receiving, the method further comprises:
transmitting, by the server, a value packet transfer activation instruction to the first mobile terminal, the value packet transfer activation instruction comprising the key word library (see 12th paragraph, page 2; 12th -13th
As per claim 3, Shiwen teaches claim 1 as described above. Shiwen further teaches the method, wherein the value packet transfer information comprises: 
a value amount determined for a to-be-transferred value packet (last paragraph, page 5), and a displayed content determined for the to-be-transferred value packet (see 8th paragraph, page 7); and
before the transmitting, value packet transfer information to a second mobile terminal, the method further comprises:
determining, by the server according to a quantity of value packets, displayed contents of which a quantity is equal to the quantity of the value packets, from a preset content database, the value packets being in a one-to-one correspondence to the displayed contents (see last paragraph, page 5 and last paragraph, page 7 to 1st paragraph , page 8).
As per claim 4, Shiwen teaches claim 3 as described above. Shiwen further teaches the method, wherein after the determining, the method further comprises:
determining, by the server according to the displayed content corresponding to the value packet, a value amount corresponding to the value packet, from a total amount of value packets that need to be transferred (see 10th paragraph, page 8; last paragraph, page 7 to 1st paragraph, page 8), a value amount of a value packet corresponding to a displayed content satisfying a preset condition being greater than a value amount of a value packet corresponding to a displayed content not satisfying the preset condition (see last paragraph, page 5).
As per claim 5, Shiwen teaches claim 1 as described above. Shiwen further teaches the method comprising:
transmitting, by the server in a case that there is a non-transferred value packet after a preset duration, a value amount and a displayed content that correspond to the non-transferred value packet to the first mobile terminal (see last paragraph, page 5; where there is non-transferred balance of 80 Yuan in the red packet pond which can be transferred back to granting terminal).

As per claim 6, Shiwen teaches an information processing method, comprising:
identifying, by a first mobile terminal, a key word from chat information, and matching the key word with a key word library (see 7th -10th paragraph, page 8; where red packet is transmitted/granted based on extracted keyword in the chat widow input); and
transmitting, by the first mobile terminal, a value packet transmitting instruction in a case that the key word is successfully matched (see 9th paragraph, page 8; where red package is granted for matching the keyword).
Misir et al. and Sohu teach wherein the value packet transmitting instruction is transmitted after a key word extracted from chat information by a first mobile terminal being matched with a key word library (see Fig. 4 Step 404 -> Step 410: paragraph [0035-0038; 0042-0044]); Sohu: page 1: typing in “Finance Rolling,”  “Happy Year of the Rooster,” “Fortune of the Sky,”  and “Send Year-end Bonus” trigger specific rain expression such as “Finance Billing” trigger rain of gold coin, and “Year of the Rooster“ triggers or pop up “super cute chicken).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow wherein the value packet transmitting instruction is transmitted after a key word extracted from chat information by a first mobile terminal being matched with a key word library to Shiwen because Misir et al. teach including above features would enable to extract keyword from the chat and perform a particular function associated with the keyword (see paragraph [0036-0037]).
As per claim 7, Shiwen teaches claim 6 as described above. Shiwen further teaches the method, wherein in a case that the key word is successfully matched, the method further comprises:
displaying, by the first mobile terminal, value packet transfer prompt information in a chat window (see 10th paragraph, page 8; where user target interface chat window provide prompt to input red packet, amount of money, part number, discount coupon and number);; and
th paragraph, page 8; where red packet is transmitted/granted based on extracted keyword in the chat widow input).
As per claim 8, Shiwen teaches claim 7 as described above. Shiwen further teaches the method, wherein the displaying comprises:
obtaining a quantity of chat objects in the chat window (see 10th paragraph, page 8; where red packet: 10 (amount of money); and
generating the value packet transfer prompt information according to the quantity of the chat objects in the chat window, a quantity of prompts in the value packet transfer prompt information being equal to the quantity of the chat objects (see 10th paragraph, page 8; where red packet and amount of money is inputted in prompt for user target interface chat window).
As per claim 9, Shiwen teaches claim 8 as described above. Shiwen further teaches the method, wherein
the quantity of the to-be-transferred value packets is equal to the quantity of the prompts (see last paragraph, page 7; where red packet number is 30 parts).

As per claim 10, Shiwen teaches a system including:
a server, comprising: a server processor and a server memory, the server processor and the server memory communicating with each other and the server memory being configured to store an server instruction; the server processor being configured to execute the server instruction in the server memory, to perform (see 1st-3rd paragraph, page 4; 8th paragraph, page 10; where dispensing or distributing apparatus comprises processor and memory storing instructions) as de

transmitting, by the server, value packet transfer information to a second mobile terminal (see abstract, 13th paragraph page 3; where red packet is transmitted to plurality of receiving terminal),
wherein the value packet transmitting instruction being transmitted after a key word extracted from chat information by a first mobile terminal being matched with a key word library (see 7th -10th paragraph, page 8; where red packet is transmitted/granted based on extracted keyword in the chat widow input).
Misir et al. and Sohu  teach wherein the value packet transmitting instruction is transmitted after a key word extracted from chat information by a first mobile terminal being matched with a key word library (see Fig. 4 Step 404 -> Step 410: paragraph [0035-0038; 0042-0044]); Sohu: page 1: typing in “Finance Rolling,”  “Happy Year of the Rooster,” “Fortune of the Sky,”  and “Send Year-end Bonus” trigger specific rain expression such as “Finance Billing” trigger rain of gold coin, and “Year of the Rooster“ triggers or pop up “super cute chicken).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow wherein the value packet transmitting instruction is transmitted after a key word extracted from chat information by a first mobile terminal being matched with a key word library to Shiwen because Misir et al. teach including above features would enable to extract keyword from the chat and perform a particular function associated with the keyword (see paragraph [0036-0037]).
As per claims 11-14
As per claim 15, Shiwen teaches claim 13 as described above. Shiwen further teaches the system, wherein including the first mobile terminal, the first mobile terminal including a first mobile processor and a first mobile memory, the first mobile processor and the first mobile memory communicating with each other (see 1st paragraph, page 4: Granting End: first memory an first processor; Receiving Terminal: second memory, second processor);
the first mobile memory being configured to store an first mobile instruction; and the first mobile processor being configured to execute the first mobile instruction in the first mobile memory (see 3rd paragraph, page 5; 11th paragraph, page 8; where first terminal is mobile phone executing mobile instructions), to perform:
extracting, by a first mobile terminal, a key word from chat information, and matching the key word with a key word library (see 7th -10th paragraph, page 8; where red packet is transmitted/granted based on extracted keyword in the chat widow input); and 
transmitting, by the first mobile terminal, the value packet transmitting instruction in a case that the key word is successfully matched (see 9th paragraph, page 8; where red package is granted for matching the keyword).
As per claim 16, Shiwen teaches claim 15 as described above. Shiwen further teaches the system, wherein in a case that the key word is successfully matched, the first mobile processor is further configured to execute the first mobile instruction to perform:
displaying, by the first mobile terminal, value packet transfer prompt information in a chat window library (see 10th paragraph, page 8; where user target interface chat window provide prompt to input red packet, amount of money, part number, discount coupon and number); and 
generating, by the first mobile terminal in response to receiving confirmation information of transferring the value packet, the value packet transmitting instruction according to a quantity of to-be-transferred value packets and a total amount of value packets that need to be transferred (see 10th
As per claim 17, Shiwen teaches claim 15 as described above. Shiwen further teaches the system, wherein the displaying comprises:
obtaining a quantity of chat objects in the chat window (see 10th paragraph, page 8; where red packet:10 (amount of money); and 
generating the value packet transfer prompt information according to the quantity of the chat objects in the chat window, a quantity of prompts in the value packet transfer prompt information being equal to the quantity of the chat objects (see 10th paragraph, page 8; where red packet and amount of money is inputted in prompt for user target interface chat window).
As per claim 18, Shiwen teaches claim 15 as described above. Shiwen further teaches the system, wherein 
the quantity of the to-be-transferred value packets is equal to the quantity of the prompts see last paragraph, page 7; where red packet number is 30 parts).
As per claim 19, Shiwen teaches claim 13 as described above. Shiwen further teaches the system including the second mobile terminal including a second mobile processor and a second mobile memory, the second mobile processor and the second mobile memory communicating with each other (see 1st paragraph, page 4 : Receiving Terminal: second memory and second processor; Receiving Terminal: second memory, second processor)
the second mobile memory being configured to store an second mobile instruction; and
the second mobile processor being configured to execute the second mobile instruction in the second mobile memory (see 3rd paragraph, page 5; 11th paragraph, page 8; where Receiving Terminal/second terminal is mobile phone executing mobile instructions), to perform:
receiving, by a second mobile terminal, value packet transfer information, the value packet transfer information being transmitted by a server after a value packet transmitting 
instruction is received (see 3rd paragraph, page 4; where receiving terminal receives red packets from red pond/server/dispensing apparatus), and 
th-10th paragraph, page 8; where 30 Yuan of red packets, 10 parts and 5 KFC discount coupons are place in to red packet pond or server by first terminal and server grant or transmit the red packet to receiving end or second terminal).. 
Asper claim 20, Shiwen teaches claim 19 as described above. Shiwen further teaches the system, where the second mobile processor is further configured to execute the second mobile instruction to perform: 
displaying, by the second mobile terminal, a value amount and a corresponding displayed content of a value packet determined according to the transfer instruction; and 
the displaying, by the second mobile terminal, a value amount and a corresponding displayed content of a value packet determined according to the transfer instruction (see 16th paragraph, page 3; where real-time red packet movement into receiving terminal  according setting information of amount and number of red packet is displayed) comprises:
determining a transmitting time of the transfer instruction (see 4th paragraph, page 5; where Time of Release of red packet rain by receiving terminal is set to 15 seconds),
obtaining a value packet from the value packet transfer information according to the transmitting time of the transfer instruction, and displaying a value amount and a displayed content that correspond to the obtained value packet in a chat window (see 10th paragraph, page 8; where 30 yuan of red packet with 10 parts and 5 KFC discounts is put together in red packet pond and released to receiving terminal according to keyword set to grant quick red packet in user interface chat window).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosures. The following are pertinent to current invention, though not relied upon:
Brunner et al. (U.S. Pub No. 2016/0321624) teach message based bill payment using text messaging or short messaging service (SMS).
Ho (U.S. Patent No. 9,721,239) teaches content access management in a social network using permission value avatars.
Lee (U.S. Patent No. 11,012,386) teaches message exchanging method with extraction of keyword in the message.
	Paluch (U. S. Pub No. 2021/0194712) teaches enabling chat session with content prioritization.
	Takei et al. (U.S. Pub No. 2017/0200202) teach exchange of content of conversation for participation.
	Yu et al. (U.S. Pub No. 2017//0200202) teach service distribution request with object package for service enablement. .
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 


Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691   
01/25/20222